Citation Nr: 0640190	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-11 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant filed a timely appeal of a February 
2003 Forfeiture Decision.





ATTORNEY FOR THE BOARD

D. L. Wight, Counsel





INTRODUCTION

The veteran had recognized active military service in the 
United States Armed Forces in the Far East from December 1941 
to August 1942 and from March 1945 to March 1946.  He was a 
prisoner of war (POW) from April 1942 to August 1942.  The 
veteran died in December 1993, and the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 decision of the Director of 
Compensation and Pension Services (Director) of the 
Department of Veterans Affairs (VA) in which forfeiture of VA 
benefits was declared against the appellant (Forfeiture 
Decision).  



FINDINGS OF FACT

1.  By letter dated February 12, 2003, the appellant was 
notified by the VA Director of Compensation and Pension 
Services that it had been determined that she had forfeited 
all rights, claims and benefits to which she might otherwise 
be entitled under laws administered by VA.  

2.  The appellant filed a timely Notice of Disagreement with 
the February 2003 Forfeiture Decision.  

3.  On February 25, 2004, the RO mailed a Statement of the 
Case to the appellant addressing the forfeiture issue. 

4.  On September 3, 2004, the RO received the appellant's 
Substantive Appeal.  



CONCLUSION OF LAW

The appellant's substantive appeal of the VA Forfeiture 
Decision is untimely.  38 U.S.C.A. § 7105 (a), (c) (West 
2002); 38 C.F.R. §§ 20.202; 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), which became effective 
on November 9, 2000, is applicable to this claim. The VCAA 
redefines VA's duty to assist, enhances the duty to notify 
claimants about the information and evidence necessary to 
substantiate a claim, and eliminates the requirement that a 
claim be well grounded.  The VCAA does not affect matters on 
appeal, however, when the issue is limited to statutory 
interpretation, as is the case here.  Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also VAOPGCPREC 5-2004 (June 
2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).

In a case where the law and not the evidence is disparities, 
the claim should be denied or the appeal to the Board 
terminated as a consequence of the absence of legal merit or 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

The Board finds, in this case, that the law and not the 
evidence is dispositive, in that applicable regulations 
specifically state that a Substantive Appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction (in this case, the RO) mails the Statement of 
the Case to the appellant, or within the remainder of the 1-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case and 
the date of the mailing of the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302(b) (2004) see also 
38 C.F.R. § 3.160 (d).  VA regulations provide that, absent 
evidence of a postmark, it is presumed that any written 
document required to be "filed within a specified period of 
time," which includes a notice of disagreement or 
substantive appeal, was mailed 5 days prior to the actual 
receipt of the document by the RO, excluding Saturdays, 
Sundays, and legal holidays.  38 C.F.R. §§ 20.305(a), 20.306.

An extension of the 60-day period for filing a substantive 
appeal, or of the 60-day period for responding to a statement 
of the case or supplemental statement of the case may be 
granted for good cause. 38 C.F.R. § 20.303.  If a timely 
appeal is not filed with a determination, it becomes final. 
38 U.S.C.A. § 7105(c).  If a timely substantive appeal has 
not been received, the appeal may be dismissed. VAOPGCPREC 9-
99.

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
SOC and any prior supplemental statements of the case (SSOC) 
addressed several issues, the substantive appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues being 
appealed.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the VA in 
reaching the determination or determinations, being appealed. 
To the extent feasible, the argument should be related to 
specific items in the SOC and any prior SSOCs. The Board will 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed. 38 C.F.R. § 20.202 (2006).

In the present case, the appellant was informed by VA's 
Director of Compensation and Pension Services of a decision 
holding that she had forfeited all rights, claims and 
benefits to which she might otherwise be entitled under laws 
administered by VA by letter dated February 12, 2003.  Her 
notice of disagreement with that Forfeiture Decision was 
received in December 2003.  

Thereafter, a Statement of the Case addressing this issue was 
mailed to her on February 25, 2004.  At that time, she was 
informed that that she would have to submit a formal appeal 
to continue her appeal and was furnished with a VA Form 9, 
Appeal to Board of Veterans' Appeals.  A review of the claim 
folder does not show that a Substantive Appeal was filed 
within one year of notification of the denial of his claim or 
within 60 days of the date of mailing of the SOC as required 
under 38 C.F.R. § 20.302 (b) (2006).  As April 25, 2004, was 
a Sunday, the appellant had until April 26, 2003, to file her 
substantive appeal.  

The first correspondence of any type submitted by the 
appellant expressing disagreement with the forfeiture issue 
was received by the RO on September 3, 2004.  As this 
statement was not received within one year following notice 
of the February 2003 decision or within 60 days of the date 
of mailing of the February 2004 Statement of the Case, it is 
not a timely substantive appeal.

The Board acknowledges that a VA Form 21-4138, Statement in 
Support of Claim was received from the veteran in March 2004.  
This statement, however, cannot be construed as a Substantive 
Appeal of the forfeiture decision as it neither expresses an 
intent to file a substantive appeal nor alleges any error of 
fact or law in the forfeiture determination.  See 38 C.F.R. 
§ 20.202.  Rather, the statement merely indicates that the 
appellant did not desire to proceed with the Decision Review 
Officer (DRO) Process.

Thus, the appellant did not file a substantive appeal within 
the required time.  The Board is cognizant of the appellant's 
statements that she was unable to file a substantive appeal 
due to illness.  The record, however, does not reflect that a 
request for an extension of time for filing the substantive 
appeal was filed within the applicable time period required 
by 38 C.F.R. § 20.303, that is, prior to the expiration of 
the time limit for filing a substantive appeal.  

Accordingly, the appellant's appeal of the forfeiture 
decision will be dismissed.  


ORDER

As a timely substantive appeal was not filed, the appeal of 
the VA Forfeiture Decision is dismissed.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


